Fowler, J.
The sole question raised is whether the evidence is sufficient to support the conviction. We are clearly of the opinion that it is not. The evidence was wholly circumstantial and falls far short of the quantum of evidence necessary to support conviction, as stated in Colbert v. State, 125 Wis. 423, 104 N. W. 61; Kollock v. State, 88 Wis. 663, 60 N. W. 817, and other cases that might be cited.
By the Court. — The judgment is reversed, and the warden of the state reformatory will forthwith discharge the defendant, W. A. Stoflet.